PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979). In this appeal from a temporary injunction, appellant argues that the issuance of the injunction was error because the appellee failed to take evidence at the hearing and relied solely on the facts alleged in its verified complaint. Appellee concedes that no witnesses were offered, but argues that appellant never objected to the failure to call live witnesses and offered its own affidavits in opposition to the verified complaint. While deciding whether to grant a temporary injunction solely on the basis of a verified complaint at a noticed hearing would be error if preserved, see Orkin Extermination Co., Inc. v. Tfank, 766 So.2d 318 (Fla. 4th DCA 2000), without a transcript we cannot determine the extent to which appellant agreed to the procedure, given its own reliance on affidavits alone to contest the entry of the injunction.
WARNER, C.J., STEVENSON and SHAHOOD, JJ., concur.